Name: 2001/208/EC: Commission Decision of 14 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in France (Text with EEA relevance) (notified under document number C(2001) 750)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  international trade;  processed agricultural produce;  agricultural activity;  Europe
 Date Published: 2001-03-15

 Avis juridique important|32001D02082001/208/EC: Commission Decision of 14 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in France (Text with EEA relevance) (notified under document number C(2001) 750) Official Journal L 073 , 15/03/2001 P. 0038 - 0044Commission Decisionof 14 March 2001concerning certain protection measures with regard to foot-and-mouth disease in France(notified under document number C(2001) 750)(Text with EEA relevance)(2001/208/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(4), as last amended by Decision 2001/190/EC(5),(2) Outbreaks of foot-and-mouth disease have been declared in France.(3) The foot-and-mouth disease situation in certain departments of France is liable to endanger the herds in other parts of the territory of France and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products.(4) France has taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(6), as last amended by the Act of Accession of Austria, Finland and Sweden, and furthermore has introduced further measures within the affected areas, including the measures laid down in Decision 2001/172/EC.(5) The disease situation in France requires reinforcing the control measures for foot-and-mouth disease taken by France by adopting, in close cooperation with the Member State concerned, additional Community protective measures.(6) Certain categories of treated products of animal origin do not present a risk of spreading the disease, it appeared therefore appropriate to include provisions allowing trade in such products under the conditions that adequate certification is ensured.(7) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 20 March 2001 and the measures adapted where necessary.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Without prejudice to the measures taken by France within the framework of Council Directive 85/511/EEC, France shall ensure that:1. no live animals of the bovine, ovine, caprine and porcine species and other biungulates move between those parts of its territory listed in Annex I and Annex II;2. no live animals of the bovine, ovine, caprine and porcine species and other biungulates are dispatched from or moved through those parts of its territory listed in Annex I and Annex II;Derogating from the provisions in the first paragraph the competent authorities may authorize the direct and uninterrupted transit of biungulate animals through the areas listed in Annex I and Annex II on main roads and railway lines;3. the health certificates provided for in Council Directive 64/432/EEC(7), as last amended by Directive 2000/20/EC(8), accompanying live bovine and porcine animals and in Council Directive 91/68/EEC(9), as last amended by Commission Decision 94/953/EC(10), accompanying live ovine and caprine animals consigned from parts of the territory of France not listed in Annex I and Annex II to other Member States shall bear the following words:"Animals conforming to Commission Decision 2001/208/EC of 14 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in France";4. the health certificates accompanying biungulates, other than those covered by the certificates mentioned in paragraph 3, consigned from parts of the territory of France not listed in Annex I and Annex II to other Member States shall bear the following words:"Live biungulates conforming to Commission Decision 2001/208/EC of 14 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in France".5. the movement to other Member States of animals accompanied by an animal health certificate referred to in paragraphs 3 or 4 shall only be allowed following three days advance notification dispatched by the local veterinary authority to the central and local veterinary authorities in the Member State of destination.Article 21. France shall not dispatch fresh meat of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of its territory listed in Annex I or obtained from animals originating in those parts of France;2. The prohibitions provided for in paragraph 1 shall not apply to:(a) fresh meat obtained before 16 February 2001 provided that the meat is clearly identified, and since this date has been transported and stored separately from meat which is not destined for dispatch outside the areas mentioned in Annex I;(b) fresh meat obtained from animals reared outside the areas listed in Annex I and transported in derogation to Article 1(1) directly and under official control in sealed means of transport to a slaughterhouse situated in the area listed in Annex I outside the protection zone for immediate slaughter. Such meat shall only be placed on the market in France;(c) fresh meat obtained from cutting plants situated in the area listed in Annex I under the following conditions:- only fresh meat as described in subparagraphs (a) and (b) or fresh meat obtained from animals reared and slaughtered outside the area listed in Annex I will be processed in this establishment,- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC(11) on health conditions for the production and marketing of fresh meat, as last amended by Directive 95/23/EC(12),- the plant will be operated under strict veterinary control,- the fresh meat must be clearly identified, and transported and stored separately from meat which is not destined for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions.3. Meat consigned from France to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:"Meat conforming to Commission Decision 2001/208/EC of 14 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in France".Article 31. France shall not dispatch meat products of animals of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of France listed in Annex I or prepared using meat obtained from animals originating in those parts of France.2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4(1) of Council Directive 80/215/EEC(13), as last amended by Council Directive 91/687/EEC(14), or to meat products as defined in Council Directive 77/99/EEC(15), as last amended by Council Directive 97/76/EC(16), on animal health problems affecting intra-Community trade in meat products which have been subjected during preparation uniformly throughout the substance to a pH value of less than 6.3. The prohibitions described in paragraph 1 shall not apply to:(a) meat products prepared from meat derived from biungulate animals slaughtered before 16 February 2001 provided that the meat products are clearly identified, and since this date have been transported and stored separately from meat products which are not destined for dispatch outside the areas mentioned in Annex I;(b) meat products prepared in establishments under the following conditions:- all fresh meat used in the establishment must conform to the conditions of Article 2 (2),- all meat products used in the final product will conform to the conditions of paragraph (a) or be made from fresh meat obtained from animals reared and slaughtered outside the area listed in Annex I,- all meat products must bear the health mark in accordance with Chapter VII of Annex A to Directive 77/99/EEC,- the establishment will be operated under strict veterinary control,- the meat products must be clearly identified and transported and stored separately from meat and meat products which are not destined for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent authority under the responsibility of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(c) meat products prepared in the parts of the territory which are not included in Annex I using meat obtained before 16 February 2001 from parts of the territory included in Annex I provided that the meat and meat products are clearly identified and transported and stored separately from meat and meat products which are not destined for dispatch outside the areas mentioned in Annex I.4. Meat products consigned from France to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words:"Meat products conforming to Commission Decision 2001/208/EC of 14 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in France".5. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of meat products which conform to the requirements of paragraph 2 and are consigned in hermetically sealed containers or have been processed in an establishment operating HACCP(17) and an auditable standard operating procedure which ensures that standards for treatment are met and recorded that compliance with the conditions required for the treatment laid down in paragraph 2 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9.Article 41. France shall not dispatch milk intended or not intended for human consumption from those parts of its territory listed in Annex I.2. The prohibitions described in paragraph 1 shall not apply to milk intended or not intended for human consumption which has been subjected to at least:(a) an initial pasteurization in accordance with the norms defined in paragraph 3(b) of Chapter 1 in Annex I to Directive 92/118/EEC, followed by a second heat treatment by high temperature pasteurization, UHT, sterilization or by a drying process which includes a heat treatment with an equivalent effect to one of the above; or(b) an initial pasteurization in accordance with the norms defined in paragraph 3(b) of Chapter 1 in Annex I to Directive 92/118/EEC, combined with the treatment by which the pH is lowered below 6 and held there for at least one hour.3. The prohibitions described in paragraph 1 shall not apply to milk prepared in establishments situated in the areas listed in Annex I under the following conditions:(a) all milk used in the establishment must either conform to the conditions of paragraph 2 or be obtained from animals outside the area listed in Annex I,(b) the establishment will be operated under strict veterinary control,(c) the milk must be clearly identified and transported and stored separately from milk and milk products which are not destined for dispatch outside the areas mentioned in Annex I,(d) transport of raw milk from holdings situated outside the areas mentioned in Annex I to the establishments referred to above is carried out in vehicles which were cleaned and disinfected prior to operation and had no subsequent contact with holdings in the areas mentioned in Annex I keeping animals of species susceptible to foot-and-mouth disease,(e) the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions.4. Milk consigned from France to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words:"Milk conforming to Commission Decision 2001/208/EC of 14 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in France".5. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of milk which conforms to the requirements of paragraph 2(a) or (b) and is consigned in hermetically sealed containers or has been processed in an establishment operating HACCP and an auditable standard operating procedure which ensures that standards for treatment are met and recorded that compliance with the conditions required for the treatment laid down in paragraph 2(a) or (b) is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9.Article 51. France shall not dispatch milk products intended or not intended for human consumption from those parts of its territory listed in Annex I.2. The prohibitions described in paragraph 1 shall not apply to milk products intended or not intended for human consumption:(a) produced before 16 February 2001;(b) prepared from milk complying with the provisions in Article 4(2) or (3);(c) subject to a heat treatment at a temperature of at least 72 °C for at least 15 seconds, on the understanding that such treatment was not necessary for finished products the ingredients of which comply with the respective animal health conditions laid down in this Decision;(d) for export to a third country where import conditions permit such products to be subject to treatment other than laid down in this Decision.3. The prohibitions described in paragraph 1 shall not apply to:(a) milk products prepared in establishments situated in the areas listed in Annex I under the following conditions:- all milk used in the establishment will either conform to the conditions of Article 4(2) or be obtained from animals outside the area listed in Annex I- all milk products used in the final product will either conform to the conditions of paragraph 2 or be made from milk obtained from animals outside the area listed in Annex I,- the establishment will be operated under strict veterinary control,- the milk products must be clearly identified and transported and stored separately from milk and milk products which are not destined for dispatch outside the areas mentioned in Annex I,- the control of the compliance with the above listed conditions shall be carried out by the competent authority under the responsibility of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(b) milk products prepared in the parts of the territory outside the areas mentioned in Annex I using milk obtained before 16 February 2001 from parts of the territory mentioned in Annex I provided that the milk products are clearly identified and transported and stored separately from milk products which are not destined for dispatch outside the areas mentioned in Annex I.4. Milk products consigned from France to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words:"Milk products conforming to Commission Decision 2001/208/EC of 14 March 2001 concerning certain protection measures with regard to foot-and-mouth disease in France".5. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of milk products which conform to the requirements of paragraph 2 and are consigned in hermetically sealed containers or have been processed in an establishment operating HACCP and an auditable standard operating procedure which ensures that standards for treatment are met and recorded that compliance with the conditions laid down in paragraph 2 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9.Article 61. France shall not send semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I to other parts of France.2. France shall not dispatch semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I and Annex II.3. This prohibition shall not apply to frozen bovine semen and embryos produced before 16 February 2001.4. The health certificate provided for in Council Directive 88/407/EEC(18), as last amended by the Act of Accession of Austria, Finland and Sweden, and accompanying frozen bovine semen consigned from France to other Member States shall bear the following words:"Frozen bovine semen conforming to Commission Decision 2001/208/EC of 14 March 2001 on certain protection measures with regard to foot-and-mouth disease in France".5. The health certificate provided for in Council Directive 89/556/EEC(19), as last amended by the Act of Accession of Austria, Finland and Sweden, and accompanying bovine embryos consigned from France to other Member States shall bear the following words:"Bovine embryos conforming to Commission Decision 2001/208/EC of 14 March 2001 on certain protection measures with regard to foot-and-mouth disease in France".Article 71. France shall not dispatch hides and skins of bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex I.2. This prohibition shall not apply to hides and skins which were produced before 16 February 2001 or which conform to the requirements of paragraph 1 (A) indents 2 to 5 or paragraph 1 (B), indents 3 and 4 of Chapter 3 of Annex 1 to Directive 92/118/EEC. Care must be taken to separate effectively treated hides and skins from untreated hides and skins.3. France shall ensure that hides and skins of bovine, ovine, caprine and porcine species and other biungulates to be sent to other Member States shall be accompanied by a certificate which bears the following words:"Hides and skins conforming to Commission Decision 2001/208/EC of 14 March 2001 on certain protection measures with regard to foot-and-mouth disease in France".4. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of hides and skins which conform to the requirements of paragraph 1 (A) indents 2 to 5 of Chapter 3 of Annex I to Directive 92/118/EEC to be accompanied by a commercial document stating compliance with the conditions required for the treatment laid down in paragraph 1 (A) indents 2 to 5 of Chapter 3 of Annex I to Directive 92/118/EEC.5. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of hides and skins which conform to the requirements of paragraph 1 (B) indents 3 and 4 of Chapter 3 of Annex I to Directive 92/118/EEC that compliance with the conditions required for the treatment laid down in paragraph 1 (B) indents 3 and 4 of Chapter 3 of Annex I to Directive 92/118/EEC is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9.Article 81. France shall not dispatch animal products of the bovine, ovine, caprine and porcine species and other biungulates not mentioned in Articles 2, 3, 4, 5, 6 and 7 produced after the 16 February 2001 from those parts of its territory listed in Annex I.France shall not dispatch dung and manure from those parts of its territory listed in Annex I.2. The prohibitions mentioned in paragraph 1 first subparagraph shall not apply to:(a) animal products referred to in paragraph 1 first subparagraph which have been subjected to:- heat treatment in a hermetically sealed container with a Fo value of 3,00 or more, or- heat treatment in which the centre temperature is raised to at least 70 °C;(b) blood and blood products as defined in Chapter 7 of Annex I to Council Directive 92/118/EEC which have been subject to at least one of the following treatments:- heat treatment at a temperature of 65 °C for at least three hours, followed by an effectiveness check,- irradiation at 2,5 megarads or gamma rays followed by an effectiveness check,- change of pH to pH 5 or lower for at least two hours, followed by an effectiveness check;(c) lard and rendered fats which have been subject to the heat treatment prescribed in paragraph 2 (A) of Chapter 9 of Annex I to Directive 92/118/EEC;(d) animal casings to which the provisions in paragraph B Chapter 2 of Annex I to Directive 92/118/EEC apply mutatis mutandis;(e) sheep wool, ruminant hair and pigs bristles which have undergone factory washing or have been obtained from tanning and unprocessed sheep wool, ruminant hair and pigs bristles which are securely enclosed in packaging and dry;(f) semi-moist and dried petfood conforming to the requirements of paragraphs 2 and 3 respectively of Chapter 4 of Annex I to Directive 92/118/EEC;(g) composite products which are not subject to further treatment containing products of animal origin on the understanding that the treatment was not necessary for finished products the ingredients of which comply with the respective animal health conditions laid down in this Decision;(h) game trophies in accordance with paragraph 2 (b) of part B in Chapter 13 of Annex I to Directive 92/118/EEC.3. France shall ensure that the animal products mentioned in paragraph 2 to be sent to other Member States shall be accompanied by an official certificate which bears the following words:"Animal products conforming to Commission Decision 2001/208/EC of 14 March 2001 concerning certain protective measures with regard to foot-and-mouth disease in France".4. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraphs 2 (b), (c) and (d) that compliance with the conditions for the treatment stated in the commercial document required in accordance with the respective Community legislation is endorsed in accordance with Article 9.5. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraph 2 (e) to be accompanied by a commercial document stating either the factory washing or origin from tanning or compliance with the conditions laid down in paragraphs 2 and 4 of Chapter 15 of Annex I to Directive 92/118/EEC.6. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraph 2 (g) which have been produced in an establishment operating HACCP and an auditable standard operating procedure which ensures that pre-processed ingredients comply with the respective animal health conditions laid down in this Decision and that this is stated on the commercial document accompanying the consignment, endorsed in accordance with Article 9.Article 9Where reference is made to this Article, the competent authorities of France shall ensure that the commercial document required by Community legislation for intra-Community trade be endorsed by the attachment of a copy of an official certificate stating that the production process has been audited and found in compliance with the appropriate requirements in Community legislation and suitable to destroy the foot-and-mouth disease virus or that the products concerned have been produced from pre-processed materials which had been certified accordingly, and provisions are in place to avoid possible re-contamination with the foot-and-mouth disease virus after treatment.Such verifying certification of the production process shall bear a reference to this Decision, shall be valid for 30 days, shall state the expiry date and shall be renewable after inspection of the establishment.Article 101. France shall ensure that vehicles which have been used in the areas listed in Annex I for the transport of live animals are cleaned and disinfected after each operation, and shall furnish proof of such disinfection.2. France shall ensure that lorries used for the collection of milk which have been on a holding where animals of susceptible species are kept are cleaned and disinfected prior to leaving the areas included in Annex II, and shall furnish proof of such disinfection.Article 11The restrictions laid down in Articles 3, 4, 5 and 8 shall not apply to the dispatch from the parts of the territory of France listed in Annex I of the products referred to in Articles 3, 4, 5 and 8, if such products were:- either not produced in France and remained in their original packaging indicating the country of origin of the products, or- produced in an approved establishment situated in the parts of the territory of France listed in Annex I from pre-processed products not originating from these areas, which have been since introduction onto the territory of France transported, stored and processed separately from products which are not destined for dispatch outside the areas mentioned in Annex I and are accompanied by a commercial document or official certificate as required by this Decision.Article 12Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 13This Decision shall apply until midnight on 27 March 2001.Article 14This Decision is addressed to the Member States.Done at Brussels, 14 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 62, 2.3.2001, p. 22.(5) OJ L 67, 9.3.2001, p. 88.(6) OJ L 315, 26.11.1985, p. 11.(7) OJ 121, 29.7.1964, p. 1977/64.(8) OJ L 163, 4.7.2000, p. 35.(9) OJ L 46, 19.2.1991, p. 19.(10) OJ L 371, 31.12.1994, p. 14.(11) OJ 121, 29.7.1964, p. 2012/64. Directive updated by Directive 91/497/EEC (OJ L 268, 24.9.1991, p. 69).(12) OJ L 243, 11.10.1995, p. 7.(13) OJ L 47, 21.2.1980, p. 4.(14) OJ L 377, 31.12.1991, p. 16.(15) OJ L 26, 31.1.1977, p. 85. Directive updated by Directive 92/5/EEC (OJ L 57, 2.3.1992, p. 1) and last amended by Directive 92/45/EEC (OJ L 268, 14.9.1992, p. 35).(16) OJ L 10, 16.1.1998, p. 25.(17) HACCP = Hazard Analysis and Critical Control Points.(18) OJ L 194, 22.7.1988, p. 10.(19) OJ L 302, 19.10.1989, p. 1.ANNEX IIn France the departments of:Mayenne, OrneANNEX IIIn France the departments of:All departments of mainland France except those in Annex I